Citation Nr: 0710395	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-03 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for cataracts. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1951 to February 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision.  In October 2003 
and May 2006, the Board remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the May 2006 remand, the Board instructed the RO to give 
the veteran notice as set forth in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Kent requires that VA, by way of a specific 
notice letter, (1) notify the claimant of the evidence and 
information necessary to reopen the claim, (i.e., describe 
what new and material evidence is); (2) notify the claimant 
of the evidence and information necessary to substantiate 
each element of the underlying service connection claim; and 
(3) notify the claimant of what specific evidence would be 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits.  Id.  A May 2006 letter outlining VA's 
duty to notify and assist was sent to the veteran.  However, 
there was no mention of the requirements as set forth in 
Kent, supra.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a remand confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, on remand, proper notice as set forth in Kent must 
be given to the veteran.  

The veteran's claim to reopen (filed on May 14, 2001) was 
submitted before the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which expressly applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Consequently, the 
veteran's claim is to be considered under the prior version 
of the regulation, which reads as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

The RO's letter should also include the basis of the prior 
denial.  In that regard, the Board denied service connection 
for cataracts of both eyes secondary to service-connected 
chronic hidrosadenitis in a June 2000 decision.  The bases 
for this denial was the lack of evidence of a current 
diagnosis of posterior subcapsular cataracts and lack of 
competent evidence linking the veteran's cataracts to 
service, or to include any in-service event, to include 
radiation exposure.  The new notice should indicate evidence 
necessary to substantiate his claim which is a current 
diagnosis of posterior subcapsular cataracts and/or competent 
evidence linking the veteran's cataracts to service, or to 
include any in-service event, to include radiation exposure. 

Accordingly, the case is REMANDED for the following action:

The RO should send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the veteran of the reason for 
the previous denial; (2) notifies the 
veteran of the evidence and information 
necessary to reopen the claim; and (3) 
notifies the veteran of what specific 
evidence would be required to substantiate 
the element or elements needed to grant the 
veteran's service connection claim.  This 
notice is outlined by the Court in Kent 
supra and in the body of this decision.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARK GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




